IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 95-50116
                        Summary Calendar



     UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

          versus


     FRANCISCO LOPEZ-ESCOBAR, JUAN
     ESTRADA-SILLAS, JESUS ALVAREZ-
     ESPINOZA,

                                        Defendants-Appellants.




      Appeal from the United States District Court for the
                    Western District of Texas
                          (CF-P-94-34-1)


                         December 1, 1995
Before GARWOOD, SMITH and EMILIO M. GARZA, Circuit Judges.*

PER CURIAM:

     After a review of the record, we hold that the district court

did not abuse its discretion by admitting the English transcripts

of the Spanish tape-recorded conversations.     United States v.

Sutherland, 656 F.2d 1181, 1201 (5th Cir. 1981), cert. denied, 455

U.S. 949 and 991 (1982); United States v. Rochan, 563 F.2d 1246,

*
     Local Rule 47.5 provides: “The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession.”
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
1251 (5th Cir. 1977).   See also United States v. Valencia, 957 F.2d

1189, 1194 (5th Cir.), cert. denied, 113 S.Ct. 254 (1992).

     Appellants had their own translator listen to the tapes and

prepare English transcripts thereof, but did not tender these

transcripts, or their translator’s testimony, to the court or jury,

and presented no evidence that the government’s transcripts were

inaccurate.   The government’s evidence showed that its transcripts

were accurate.

     Appellants’ contention that the Interpreters in Courts of the

United States Act, 28 U.S.C. § 1827, applies is raised for the

first time on appeal.     Appellants did not make this contention

below and did not request that the court appoint a translator or

interpreter in respect to the tapes or suggest that it should have

done so.   No plain error is shown in this respect; appellants cite

no decision stating the Act is applicable in this setting, and at

least one appellate decision holds it is not.      United States v.

Lira-Arredondo, 38 F.3d 531 (10th Cir. 1994).

     Finally, the district court did not err in denying Alvarez-

Espinoza’s motion during trial to suppress statements he made to

Federal Bureau of Investigation agents after his arrest.     United

States v. Andrews, 22 F.3d 1328, 1340 (5th Cir.), cert. denied, 115

S.Ct. 346 (1994).

     The appellants’ convictions and sentences are

                                                          AFFIRMED.




                                  2